Exhibit Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Six Months Ended June 30, 2008 Loss from continuing operations before income taxes $ (87 ) Adjustments: Undistributed (earnings) loss of equity method investees 4 Interest expense 54 Interest component of rental expense(1) 22 Amortization of capitalized interest 1 Loss from continuing operations as adjusted $ (6 ) Fixed charges: Interest expense 54 Interest component of rental expense(1) 22 Capitalized interest 1 Total fixed charges $ 77 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the six months ended June 30, 2008 were inadequate to cover fixed charges.The coverage deficiency was $83 million.
